Case 2:20-cr-01403-AM Document1 Filed 08/21/20 Page 1 of 2

AO 91 (Rev. 11/11) Crimine! Complaint . [ | i ; = PD .

UNITED STATES DISTRICT COURT

 

 

 

 

 

for the AUG 2.1 2020
Westem District of Texas CLERK, U.S. DISTRICT COURT
WESTERN DISFBIGT OF TEXAS
United States of America BY. DEPUTY CLERK
-2n-(4q3m—<dl,02
CHRISTIAN OCHOA ) Case No, Di2-29-1443m—AI, 02,93
_ESTEBAN OCHOA-RODRIGUEZ ) .
LUIS VICTORINO-MARES
| )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
- On or about the date(s) of August 19, 2020 in the county of Uvalde in the
- Western District of Texas , the defendant(s) violated:
Code Section Offense Description

8 USC 1324 (a}(1)A)(v}(!} & (B)(i) Conspiracy to Transport Illegal Aliens: Did knowingly and intentionally»
combine, conspire, confederate and agree with others known and unknown,
to commit the following offense against the United States: to transport and
move, and attempt to transport and move, by means of transportation or
otherwise, aliens who entered and remained in the United States in violation
of law, knowing and in reckless disregard of the fact said allens came to,
entered and remained in the United States in violation of law.

This criminal complaint is based on these facts:

See Attachment A

@& Continued on the attached sheet.

aw” ’

ecm ongrnce pressor eaene *

 

Complainant's signature

Erick R. Domenech, HSI Task Force Agent

 

Printed name and title
Sworn to before me and signed in my presence.
Date: 08/21/2020 idee. 2 ase
. . . Judge's signature
City and state: Del Rio, Texas Victor Garcia, US Magistrate Judge

 

Printed name and title

 
Case 2:20-cr-01403-AM Document1 Filed 08/21/20 Page 2 of 2

Attachment A

On August 19, 2020, Units consisting of the Del Rio Sector Intelligence Unit (DRT-SIU), DRT
Special Operations Detachment (SOD), Uvalde Station (UVA) and Homeland Security
Investigations (HSI) - Del Rio executed a Federal Search Warrant on the Davenport Ranch, near
Uvalde, Texas, as part of Operation Apple Jack.

The execution of a Federal Search Warrant issued by Federal Judge within the Western District of
Texas resulted in the arrest of one Legal Alien Permanent Resident (LAPR) and seven Illegal
Aliens, 2 from Mexico, 2 Guatemalans, 2 Dominicans and 1 Honduran. Christian OCHOA (DOB:
08-22-1988 / COC: MX / LAPR) and the two undocumented aliens from Mexico were arrested and
suspected of being involved of facilitating alien smuggling. The two undocumented aliens from
Mexico were identified as Esteban OCHOA-Rodriguez (DOB: 02-29-1960 / COC: MX) and Luis
VICTORINO-Mares DOB: 08-31-1976 / COC: MX).

During post Miranda interview Christian OCHOA revealed that he was hired by an individual in
Mexico in order to facilitate the smuggling of illegal aliens into the United States. Ochoa stated that
he has been facilitating smuggling ventures for approximately one year. OCHOA stated that he
would harbor illegal aliens at his residence and later transport them through the Davenport Ranch
and neighboring ranches in order to circumvent the immigration checkpoint located on Highway 90
West of Uvalde, TX.

OCHOA stated having participated in approximately sixty smuggling ventures averaging six illegal

|. aliens per attempt. OCHOA provided detailed information regarding the smuggling ventures.

Furthermore, OCHOA admitted paying Esteban OCHOA-Rodriguez $500.00 USD every two
weeks as payment for his participation as a caretaker of the undocumented aliens being transported
and dropped off at the Davenport Ranch.

OCHOA identified Luis VICTORINO-Mares as a load driver that would frequently transport
illegal aliens from the Mexico/US border to the Davenport Ranch. OCHOA stated that three of the
illegal aliens arrested were transported by VICTORINO.
